Opinion issued March 9, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-01033-CV
———————————
In re ExxonMobil CorpORATION, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus 

 

 
MEMORANDUM OPINION
By petition for
writ of mandamus, relator ExxonMobil Corporation challenges the trial court=s* August 31, 2009 order denying ExxonMobil’s motion to compel production
and upholding the privilege claims of real party in interest Duke Energy Field
Services, Inc.
We deny the petition for writ of
mandamus.
PER CURIAM
 
Panel
consists of Justices Keyes, Alcala, and Massengale.
 




*        The
underlying case is Duke Energy Filed Servs., LP v. ExxonMobil Corp.,
No. 2006-56294, in the 334th District Court of Harris County, Texas, the
Honorable Sharon McCally, presiding.